The Charge given to the Grand Jury by the Chief Justice was as follows.
GENTLEMEN of the Grand Jury: At the Opening of the Court you are sensible that the Path of your Duty should be pointed out to you; and, in Order that you may have an Apprehension of what is incumbent on you, I shall endeavour to give you some Idea of those Principles, on which the Law is founded.
Our Ancestors, Gentlemen, when they came over to this Country, brought with them the Common Law of our Mother Country, (which is with great Propriety so called,) and, although their first Charter bound them down to make no Laws contrary to the Law of England, yet, from the Situation they were then in, and from their peculiar Circumstances, *259they then apprehended they had a Right to adopt the Judicial Laws of Mofes which were given to the Israelites of Old. They, at that Time, considered, not how Crimes affected the Peace and Harmony of Society, but, almost always adapted their Punishment to the real Guilt of the Criminal.
Thus, they punished Adultery, with Death (1); Blasphemy, with Death (2); nay, they carried it fo far, that a refractory, disobedient Child, if he continued obstinate and incorrigible after Admonition and Reproof, was punished by whipping very severely; and, if that Punishment did not reclaim or work some Reformation, he was put to Death. (3) I can’t but regret that we have departed fo far from the Spirit of our Fathers, under the old Charter, as that a refractory, disobedient Child has become fo common * among us as scarce to be noticed. I could mention many other Crimes and Punishments under the old Charter, all of which went on this same Principle I before observed.
Upon a Judgment given against the old Charter, the People could never obtain so great a Boon, as they thought their old Charter: Since, you are sen-*260sible, they appointed all their Officers, made all their Laws, without any Control from Home. At this Day, our Governour, Lieutenant Governour and Secretary are appointed from Great Britain, and our provincial Acts are all subject to a Negative from thence. We stand, therefore, upon quite a different Footing from our Forefathers, and the Principle of our Laws is very variant from that which governed them under the old Charter. There were several Attempts made, since our present Charter, to encts Laws upon Old-Charter Principles; but they all failed, and the Laws were disallowed in Great Britain.
The Principle of Law which now governs us, is to punish Crimes, only as they affect Society. From hence it is, we fee, many Offences in England are punished, often in no Ways proportioned to the real Heinousness of the Crime: — Thus, to counterfeit a Shilling is a higher Crime than to kill one’s Father. One is High Treason— the other is only Felony.
High Treason, Gentlemen, is the highest Offence our Law knows of, and is a Crime against the very End of Government, and tends to destroy its very Being. Most of the Offences which amount to High Treason, we, here, by Reason of our Distance from the Person of our Sovereign, cannot commit; some we may, which, before I close, I may have Occasion to mention.
(Here the Chief Justice was concise upon the Articles, Felony, Burglary, Forgery, Arson, Sodomy *261and Theft; upon which last, he observed, that our provincial Law had reduced the Penalty fo low, he wished the Government would, since the great Increase of that pernicious Crime, make some further Provision against it.)
Perjury, Gentlemen, is not, by the Law of England, or our Provincial Law, made capital, which has often excited my Wonder. There is no Crime I now think of, more pernicious to Society. Perjury, in a legal Sense, is a false Swearing in a Court of Record, in a Point material to the Isiue. But that Man must be abandoned to all Sense of Religion, who can call his God to witness a Falsehood, even where, in a LawSense, it might not amount to Perjury. The lighted: Punishment such a Man must expect to feel, is to be perpetually goaded with the Stings of his own Conscience. Surely, the Time or Place can be no Ways material in the Divine Mind, where a Man willfully swears a Falsehood. He, who can deliberately call his Maker to witness to a Lie, must live in Horror all his Days. I am sorry we have so much Reason to think this Crime is so frequently committed in our Custom-House Oaths.
There are a Multitude of other Crimes of the most dangerous Tendency, which strike the Mind of the Generality, when we hear Rumours of them, with no great Horror—yet are plainly introductive of the utmost Confusion into Society, destroy its Harmony, produce Bloodshed and Murder — in short, if allowed to increase, they must sap the Foundation of all Government. Such are Riots,
*262Routs and unlawful assemblies. Yet, who would live in a State where he was frequently alarmed with Reports of the Kind? You, Gentlemen, who live in the Country, seldom hear of these Things, but we, who live in Town, fee, feel and hear of them often — that there is a going to be a Rumpus, as it is called — a cant Word for a Riot. This excites no great Horror in our Mind; but if we were told, that such a Man’s House was to be destroyed — such a Man to be killed — it would fill us with great Dread of the Consequences. — Yet the plain natural Tendency of these Things is to this very End.
An Insult, only, may, at first, be designed to a private Person; but, when once an Assembly is gathered, any one of that Company who has a private Pique against any Individual, and has a Hand in the Lead, may easily draw such a Multitude to commit Crimes which, at first, they had not the least Intention to do; nay, would have shuddered at, if mentioned.
(Here the Chief Justice went into the well-known Law of Aggressors and Defenders in Riots and Assaults, and recommended to the Inhabitants of Boston a watchful Eye over their Servants.)
One other Offence, which tends much to disturb the Peace and destroy the Order of the Community, is that of Libelling.*
*263This Offence has increased very much, of late, and threatens the Subversion of all Rule among us. There are People who make it their Business to furnish the Press with the most scandalous and defamatory Pieces.
No Government,— in Europe, I am sure,—not one that is counted the most free, would have tolerated those libellous Pieces which we have seen in the publick Prints, within this Twelve-month pail. These Publications have often brought to my Mind a Story I have heard of one Wilkes, of whom you all have heard — and whom, I am sorry to say it, some among us show too great a Desire to imitate. That Person was once asked, while he was writing, how far a Man in an English Government might go, in his Publications, and not come within the Laws of High Treason. To which he answered, he was just then trying how far he could go. These Authors among us seem to be trying the same dangerous Experiment. I will not pronounce those Authors guilty of High Treason; but I will venture to say, they come as near it as possible, and not come within it.
For these seven or eight Years, I have made it my constant Practice to read every Book upon the Crown-Law I could meet with; and I never yet read or heard, till of late, the Doctrine that some particular Person must be struck at — that Names of particular Persons were necessary — that the initial or final Letters must be inserted, in Order to make a Libel.
*264This Notion which has lately prevailed seems to arise from a Mistake of some of our Books, where some defamatory Pieces have been adjudged Libels, because the Authors had put down the initial or final Letters of the Names of certain Persons. But, surely, it never follows from hence, that this is the only Way of making a Libel.
The Rule of Law is, that the Person libelled must be sufficiently marked out; for, if the Person is so fully delineated, that he is well known without putting his Name, it rather adds to the Heinousness of the Offence, as it shows the deliberate Malice of the Author, and his wicked Endeavours to elude the Law.
Neither is it necessary to a Libel, that any Person at all be mentioned: As in a Libel against: the Government, wrote in Queen Ann’s Time, which contained a Defence of Hereditary Right, and a Denial of the Right of Parliament to fix the Crown where it then was. (1) So there may be a Libel upon Religion, — as I remember, when I was quite young, to have heard of one Woolston who wrote several Treatises against: the Miracles of Our Saviour. (2) Thus, in publishing of a very obscene Book, as the Earl of Rochester’s Works. And one Curl, I think, was condemned to the Pillory for a Libel of the same Sort. (3) The Duke of Wharton too, who wrote a Book called Ezeriph and Sophron, in which a Parallel was run between those two Char*265acters, making Sophron, by whom was meant the Pretender, a very wise Prince, and Ezeriph, by whom was intended the King then on the Throne, a very weak and wicked Man. (4) In all these Writings and many more I might name, no Names were mentioned nor ever supposed necessary to make them Libels; but the Authors or Publishers were committed, and punished in the severest Manner.
And one Franklin, who wrote against Ministers, was imprisoned and punished; though it was objected, that there were Ministers of Religion, as well as State. (5) Nothing can be clearer, than that a Libel may as well be without a Name, as with one, and without any initial or final Letters. As painting a Sign, drawing a Man’s Picture with a Gallows near it, or any other Way sufficiently descriptive of the Person intended.
I remember that Lord Talbot, one of the greatest Judges that ever sat on the English Bench, lays it down as the Rule of Libels, that, if, upon the Connexion and Comparing of the several Parts, and then taking the Whole together, the Person was plainly pointed out and easily known to every Reader, it was sufficient to constitute it a Libel.— It is enough if the Thing is obvious to a common Understanding.
I expect some will cry out, our Liberties are endangered — the Liberty of the Press is struck at —
*266but let such People consider, that, if we may write, why not speak as freely of Men? Shall a Man print that, of the firft Ruler of a State, which he will not fpeak of any one Man in the Community? Shall our first Magistrate be thus slandered with impunity in an infamous Paper?*—I believe I may say thus much, without incurring the Imputation of prejudging.
Formerly, no Man could print his Thoughts, ever so modestly and calmly, or with ever so much Candour and Ingenuousness, upon any Subject whatever, without a Licence. When this Restraint was taken off, then was the true Liberty of the Press. Every Man who prints, prints at his Peril; as every Man who speaks, speaks at his Peril. It was in this .Manner I treated this Subject at the last Term, yet the Liberty of the Press, and the Danger of an Imprimatur was canted about, as if the Press was going under some new and illegal Restraint. No Gentleman of the Bar, I am sure, could have so misunderstood me. This Restraint of the Press, in the Prevention of Libels, is the only Thing which will preserve your Liberty. To suffer the licentious Abuse of Government is the most likely Way to destroy its Freedom. — But shall a Printer be punished? — why, it is said, it is his Living.— Shall a Highwayman be puniihed ? To rob is his Living. Shall a Thief ? — to steal is his Living.† *267Whence is it, that this Difference is made between him who robs me of my Reputation, and who takes away my Property ? The former is the worst of the two.
You, Gentlemen, may be at some Loss, what is Evidence of publishing a Libel. I will briefly mention what is undoubted Law in this Case. A Bookseller having a libellous Book in his Shop to sell is full Evidence enough to you, Gentlemen, of the Publisher. To send a Libel about by one’s Servant to sell is Evidence also. Gentlemen, the general Rule of Law here takes Place, that who ever does a Thing by another, does it himself.
A Libel may be as well against a private Person, Gentlemen, as against one in a publick Station; and the Disturbances Things of this Sort are likely to breed, is very obvious to every Man; but the Consequences are infinitely more mischievous when the Chief Ruler is openly attacked. — There is no End to these Things.
But, it is said, if we have a bad Ruler, there is no other Means of Redress. This is a Mistake. To be sure the Chief Ruler of the Province is not to be brought into this Court to answer for any Misdemeanour: but we must seek Relief from Great Britain. (7) If our Governour acts in an illegal Manner, we have a good King, and can easily have him removed. *268Upon a just Complaint we may have a Governour ordered to Westminster and there tryed and punished. We have seen Instances of this. But, I am sure, I do not believe our present Governour is deserving of such Treatment: I am myself fully convinced of his Uprightness and Integrity.
Judge Foster, who is one of the clearest and most accurate Writers I ever met with, upon the Crown-Law, lays it down, that no Subject, in Society, has a Right to avenge his own Wrongs, but must seek his Redress in the Method the Laws of his Country allow. And if it should unfortunately happen, that any one Individual should be injured, or greatly wronged, by those appointed to rule over him, and the Laws of the Land afford him no Remedy, he ought patiently to bear his unhappy Lot; and it is incumbent on him to have Recourse to that Maxim, that Vengeance belongeth only to the Mosi High.*
Gentlemen of the Grand Jury: You are to remember the Oath of God which is upon you. You are sworn truly to present all such Matters and *269Things as shall be given you in Charge.* — Go now and fee how you can get over your Oath : — Go now and fee if you can avoid making a Presentment of those heinous Offences with which you have now been charged. — In doing your Duty and in the Observance of your Oath, you may cause a Clamour against you; Reproach may be thrown on you; you may be vilified and slandered; — but remember your own Confidences. In the faithful Discharge of your Duty, you will find, at least, the Approbation of a good Confidence. You ought not, by any Means, to regard the Censure you may meet with, from the Performance of your Duty as Grand Jurymen. Remember that you and I are to give an Account to our God at his awfull Tribunal, how we have discharged our respective Duties, and of our Observance of the several Oaths of God, with which each of us is laid under the greatest Obligations. — I hope, Gen*270tlemen, you will bear in Mind what I have now laid, and pray that we may all finally be acquitted at the Bar of God.
N. B. The Grand Jury found no Bill for Libelling.
At the Superiour Court held shortly after, at Charlestown, the Chief Justice, (as I was well informed,) in his Charge to the Grand Jury, gave a gentle Touch upon the Conduit of this (Suffolk) Grand Jury, in not finding a Bill, after such a Home-Charge.
Qu. of some Points of Law laid down in the preceeding Charge: — And vide Bollan on the Freedom of Speech and Writing upon Publick Affairs, p. 45, 46, 47, and onward.
Vide 2 Lord Raymond, 879.
Note.
The circumstances which gave rise to the alleged libel referred to by the Chief Justice were as follows: Hutchinson had been a member of the Council for some years before he became Lieutenant Governor. After receiving this appointment, though no longer defied to the Council, he continued to occupy a seat in that body, on the ground that the Lieutenant Governor possesed such a privilege ex officio. This claim was the occasion of a warm controversy between the House of Representatives and the Governor, the former asserting that it afforded “ a new and additional instance of ambition and a lust of power” on the part of the Lieutenant Governor, which charge Hutchinfon declares to have been the work of Major Hawley, in revenge for imagined ill-treatment in Court. 3 Hutch. Hist. Mass. 175 (ante, p. 249,50). The Governor represented the affair to Lord Shelburne, then Secretary of State, and received a reply, approving of his conduit, censuring the House in general, and several members *271in particular. This excited much indignation in the House, who thereupon charged the Governor with misrepresenting the character of their members, and also prepared a letter to the Secretary of State, praying for an opportunity of vindicating themselves and their conslituents.
It was at this time that the article in question appeared in the supplement to the “ Boston Gazette ” of February 29, 1768, referred to by the reporter, together with the two following papers, containing the proceedings of the Council and House, and other communications relating to the affair. The file of Boston newspapers for that year, from which we copy, is in the possession of the Massachusetts Historical Society, and contains many pen and ink notes, references, &c., by the original owner and compiler, Harbottle Dorr, a Boston merchant of the period. These we have enclosed in brackets where they occur.
From the supplement to the “ Boston Gazette,” Feb’y 29, 1768 :

[By Doctor Warren.']

“ Messieurs Edes & Gill,
“ Please to insert the following.
MAY it please your—, We have for a long time known your Enmity to this Province. We have had full Proof of your Cruelty to a loyal People. No Age has perhaps furnished a more glaring Instance of obstinate Perseverance in the Path of Malice, than is now exhibited in your—. Could you have reaped any Advantage from injuring this People, there would have been some Excute for the manifold Abuses with which you have loaded them. But when diabolical Thirst for Mischief is the alone Motive of your Conduct, you must not wonder if you are treated with open Dislike ; for it is impossible, how much soever we endeavour it, to feel any Esteem for a Man like you—.Bad as the World may be, there is yet in every Breast something which points out the good Man as an Object worthy of Respect, and marks the guileful treacherous Man-hater for Disgust and Infamy.—
“ Nothing has ever been more intollerable than your Insolence upon a late Occasion, when you had by your jesuitical Insinuations, induced a worthy Miniller of State, to form a most unfavorable Opinion of the Province in general, and some of the mod respectable Inhabitants in particular. You had the Effrontery to produce a Letter from his Lord-ship, as a Proof of your Success in calumniating us.—Surely you must suppose we have lost all Feeling, or you would not dare thus tauntingly to display the Trophies of your Slanders, and, upbraidingly, to make us sensible of the inexpressible Misfortunes which you have brought upon us.—But I refrain, left a full Representation of the Hardships suffered by this too long insulted People, should lead them to an unwarrantable Revenge. We never can treat good and patriotic Rulers with too *272“ great Reverence-But it is certain that Men totally abandoned to “ Wickedness, can never merit our Regard, be their Stations ever so high.
“ ‘ If such Men are by God appointed,
“ ‘ The Devil may be the Lord’s anointed.'' ”
[By Dr. Warren.] A true Patriot.”

[This was supposed to be a great Libel on the Governor: he recommended it to the House and Council to consider it. The Grand Jury were instructed to find a Bill, but they did not.]

Bancroft attributes the above article to Otis as “ bearing the marks of his excited mind.” VI. Bancroft’s Hist. U. S. 131.
From the “ Boston Gazette,” March 7, 1768 :
“ Boston, March 3, 1768.
“ Tuesday last his Excellency the Governor was pleased to send the following Message to the Honorable His Majelly’s Council:
“ Gentlemen of the Council,
“I HAVE been used to treat the Publications in the Boston-Gazette I with the Contempt they deserve, but when they are carried to a length, which if unnoticed, mult endanger the very Being of Government, I cannot confidently with the Regard to this Province which I profess and really have, excuse myself from taking Notice of a Publication in the Boston-Gazette of Yesterday, beginning at the top of the second Column of the second Page of the Supplement. I therefore consulted you in Council thereupon, and have received your unanimous Advice that I should say the said libellous Paper before your Board in your legislative Capacity, and likewise before the House of Representatives.
“ In pursuance of which Advice, I have ordered the Secretary to communicate to you the said libellous Paper, that you may take the same together with all the Circumstances attending it, into your serious Consideration, and do therein as the Majesty of the King, the Dignity of his Government, the Honor of this General Court, and the true Interest of this Province, shall require.
• “ FRA. BERNARD.
“ Council Chamber, March 1, 1768.”

“In Answer to which, there being the full Humber of the Council present excepting three Gentlemen, the Board unanimously Voted the following Address to His Excellency.

“ To His Excellency Francis Bernard, Esq ; Captain General and Governor in Chief, in and over his Majesty’s Province of the Massachusetts-Bay in New-England, and Vice-Admiral of the same.
*273“ The ADDRESS of His Majefty’s Council of the Province aforefaid.
“ May it please your Excellency,
“ THE Board have taken into serious Consideration your Excellency’s Message of the first Instant, with the Boston-Gazette communicated therewith.
“ The Article in said Gazette, refered to by your Excellency, gave the Board a real Concern, not only as it is mischievous in its Tendency, but as it is a false, scandalous and impudent Libel upon your Excellency.
“ Altho’ the Author of it may endeavour to screen himself by the Omission of a Name, yet as it refers particularly to a Tranfaction so lately had in the General Court, there is the highest Presumption the Intention of it could be no otherwife than to place your Excellency in the most odious Light.
“ Such an insolent and licentious Attack on the Chief Magistrate (the King’s Representative in the Province) involves in it an Attack on Government itself; as it is subversive of all Order and Decorum ; and manifestly tends to destroy the Subordination, that is absolutely necessary to good Government, and the Well-being of Society. It would have been flagitious at any Time, but being perpetrated while the General Courtis fitting, and a Transaction in the Court the alledged Occasion of it, it becomes from these and other Circumstances, in the highest degree flagitious ; and mayjustly be deemed, not only an Insult on the General Court; not only an Insult on the King’s Authority, and the Dignity of his Government, but as it concludes with the most unwarrantable Profaneness, an Insult upon the King of Kings.
“ The Board therefore cannot but look upon the said Libel with the utmost Abhorrence and Detestation: and they are firmly persuaded the Province in general view it in the same light: The Threats therefore implied in the said Libel cannot be the Threats of the Province, but of the Libeller.
“ The Board take this Opportunity, with one Voice to allure your Excellency that, to the utmost of their Power, they will always defend and support the Honor and Dignity of the King’s Governor; and will be ever ready to do, in this Affair, as in every other, whatever the Majesty of the King, the Honor of the General Court, and the true Interest of this Province, shall require.
“ In COUNCIL, 3rd March, 1768.
“ Ordered unanimously, That the foregoing Address be presented to His Excellency the Governor, and that Samuel Danforth, Benjamin Lincoln, William Brattle, Thomas Hubbard, and Harrison Gray, Efqrs., be a Committee to wait on His Excellency therewith.
“ A. Oliver, Secr’y.
*274“ His Excellency was pleased to return the following Answer:
“ Gentlemen,
“I Thank you most heartily for this Address, in which you express so a full and unanimous a Sense of your Duty to the King, and your Resolution to support his Government in this Province. For myself, I am fo fortified in a Consciousness of my own Integrity, which has hisherto defied the utmost Malice to impeach it publickly, that I am not to be moved by the impotent Attacks of an anonymous Libeller. I should not have taken Notice of the Libel in question, if I had not apprehended it pregnant with Danger to the Government. As you are of the same Opinion, I have only to allure you that I will at all Times most readily with you in all proper Measures to maintain the Authority of the King, and promote the Welfare of the People, within the Province, committed by His Majesty to my Charge.
“ Fra. Bernard.
“ Council Chamber,
“ March 3, 1768.
“ His Excellency sent the like Message to the House of Representatives as the preceding to the Council, mutatis mutandis; to which the House made the following, Answer,
“In the House of Representatives, March 3, 1778.
“ORDERED, That Mr. Hancock, Mr. Otis, Col. Ward, Mr. Spooner, and Capt. Bradford, be a Committee to wait on his Excellency the Governor, with the following Answer to his Message of the its Instant.
“T. Cushing, Spk’r.
“ May it please your Excellency,
“IN Duty and great Respect to his Majesty’s Representative and Governor of the Province, this House have given all due Attention to your Message of the first Instant. You are pleased to recommend to their serious Consideration, a publication in the Boston Gazette of Monday last as ‘ being carried to a length, which if unnoticed, must endanger the very Being of Government.’ In this View, your Excellency, in the Notice you have taken of it, without doubt, acted ‘ consistently with the Regard to this Province, which you profess.’
“ We are very sorry that any Publication in the News Paper, or any other Cause, should give your Excellency an Apprehension of Danger to the Being or Dignity of His Majesty’s Government here. But this House, after Examination into the Nature and Importance of the Paper referred to, cannot see Reason to admit of such Conclusion as your Excellency has formed. No particular Person publick or private i*275s named in it: And as it doth not appear to the House, that any thing contained in it can assest ‘ the Majesty of the King, the Dignity of the Government, the Honour of the General Court or the true Interest of the Province, they think they may be fully justified in their Determination to take no further Notice of it.*
“ The Liberty of the Press is a great Bulwark of the Liberty of the People : It is therefore the incumbent Duty of those who are constituted the Guardians of the People’s Rights to defend and maintain it. This House, however, as one Branch of the Legislature, in which Capacity alone they have any Authority, are ready to discountenance an Abuse of this Privilege, whenever there shall be Occasion for it: Should the proper Bounds of it be at any Time transgressed, to the Prejudice of Individuals or the Publick; it is their Opinion at present, that Provision is already made for the Punishment of Offenders in the common Course of the Law. This Provision the House apprehend, in the present State of Tranquility in the Province, is sufficient, without the Interposition of the General Assembly ; which however, it is hoped, “will, at all Times, be both ready and willing, to support the executive Power, in the due Administration of Juftice, whenever any extraordinary Aid shall become needful.”
From the fame paper :
“ Messieurs Edes & Gill,
“ Please to insert the following:
“MY first performance, has by a strange kind of compliment, been by some applied to his Excellency Governor Bernard. It is not for me to account for the construction put upon it. Every man has a right to make his own remarks, and if he satisfies himself, he will not displease me. I will however inform the Public, that I have the most sacred regard to the characters of all good men, and would sooner cut my hand from my body, than strike at the reputation of an honest member of the community : But there are circumstances, in which not justice alone, but humanity itself, obliges us to hold up the villain to view, and expose his guilt, to prevent his destroying the innocent. — Whoever he is whose confidence tells him he is not the monster I have portraited, may rest allured I did not aim at him; but the person who knows the black picture exhibited, to be his own, is welcome to take it to himself. — The Imputation of disaffection to the King and the Government, brought against me by his Majesty’s council, I shall answer only by a quotation from the paper which they have been pleased to censure, where I fay, ‘ We can never treat good and patriotic rulers with too great reverence.’ In which sentence I hope *276the honorable Board will not fay I have omitted to declare my sentiments of the duty which every good subject owes to his present Majesty, and all worthy subordinate magistrates. And I slatter myselt, that the sentiments of the Board coincide with mine; if they do not, I must dissent from them. — Their charge of profaness, I humbly apprehend was occassioned by their forcing a sense upon the two last lines, totally different from what I intended they should convey—My design was to compare wicked men, and especially wicked magistrates, to those enemies to mankind the devils, and to intimate that the devils themselves might boast of divine authority to seduce and ruin mankind, with as much reason and justice, as wicked rulers can pretend to derive from God, or from his word, a right to oppress, harrass and enslave their fellow-creatures. The beneficent Lord of the universe delights in viewing the happiness of all men : And so far as civil government is of divine institution, it was calculated for the greatest good of the community: And whenever it ceases to be of general advantage, it ceases to be of divine appointment; and the magistrates in such a community have no claim to that honor which the divine Legislator has assigned to magistrates of his election. I hope the honorable Board will not condemn a man for expressing his contempt for the odious doctrines of divine hereditary right in princes, and of passive obedience, which he thinks dishonorary to almighty God, the common and impartial Father of the species, and ruinous both to Kings and Subjects; and which if adhered to, would dethrone his present Majesty, and destroy the British nation. The honorable Board is humbly requested to examine whether the above is not the most natural and obvious sense of the quoted lines : Certainly when I read them, I thought it the only sense ; and I shall think myself very unhappy in my readers, should they generally put that construction upon them which the honorable Board have been pleased to adopt.
“ I shall at all times write my sentiments with freedom, and with decency too ; the rules of which I am not altogether unacquainted with.
—While the Press is open, I shall publish whatever I think conducive to general emolument; when it is suppressed, I shall look upon my country as lost, and with a steady fortitude expect to feel the general shock!
“ A true Patriot.”
“ PRINTERS !
“ Insert the following !
“ A libel on a Lobster.
“ IHope none will be offended; but I really prefer a Crab to a Lobfter.* hH
“ Libellus Famosus.
“ * See 5 Report. 125.

*277
“ A Libel on Crabs.

“Care not a Farthing who is offended; I would not give one Lobster for Ten Crabs.*
“ Famofus Libellus.
“ * See Westminster Journal.”
From the “ Boslon Gazette, March 14, 1768.
“ Messieurs Edes & Gill, [Dr. Warren]

“ Please to infert the following:

“ WITH Pleasure I hear the general Voice of this People in favor of freedom ; and it gives me solid satisfaction to find all orders of unplaced independent men, firmly determined, as far as in them lies, to support their own RIGHTS, and the liberty of the PRESS. The hon. house of Representatives have shewed themselves resolute in the cause of juftice — The Grand Jurors have convinced us, that no influence is able to overcome their attachment to their country, our free constitution —they deserve honor—But this is one of those cases, in which by doing as they have done, they really merit praise ; yet the path was so plain, that to have done otherwife, would have rendered them—indeed !
“ While this People know their true interest, they will be able to distinguish their friends from their enemies ; and with uniform courage, will defend from tyrannic violence, all those who generously offer themselves volunteers in the cause of truth and humanity. But if ever a mistaken complainance leads them to sacrifice their privileges, or the well-mean-assertors of them, they will deserve bondage, and soon will find themselves in chains.
“ Every society of men have a clear right to refute any unjust aspersions upon their characters; especially when they feel the ill effects of such aspersions : And though they may not pursue the flanderer from motives of revenge, yet are obliged to endeavour to detect him, that so he may be prevented from injuring them again. — This province has been moll barbarously traduced ; and now groans under the weight of those misfortunes which have been thereby brought upon it; we have detected some of the authors; we will zealously endeavour to deprive them of the power of injuring us hereafter.—We will strip the serpents of their flings, & confign to disgrace, all those guileful betrayers of their country.-There is but one way for men to avoid being set up as objects of general hate, which is, NOT TO DESERVE IT.
“ A true Patriot.”

*278
“ To the PRINTERS.

[J. Adams.]
“ THERE is nothing so fretting and vexatious, nothing so justly I terrible to tyrants, and their tools and abettors, as a Free PRESS. The reason is obvious ; namely, Because it is, as it has been very justly observed, in a spirited answer to a spirited speech, ‘ the bulwark of the People's Liberties.’ For this reason it is ever watched those who are forming plans for the destruction of the People’s Libet ties, with an envious and malignant eye. If a villain is portraited and held up to the public, rather than fail in the attempt to cast an odium upon the prese, they will even own the character, and pronounce it a libel; for it is their absurd doctrine, the more true, the more libellous. It is not at all surprizing, that your press is hated, and paper branded with the name of ‘ infamous,’ by same men : These are the men who formed and pushed to the utmost of their power, the late detested Stamp-Act: These are the men who have been forging chains and manacles ; and when they could not, after the most impudent attempt, force them upon the people, have with intollerable insolence endeavored to persuade them that they had better put them on “themselves: Put your Press has founded the alarm ; or to use the words of a minion, ‘ rung the alarm bell; ’ Your Press has spoken to us the words of truth : It has pointed to this people, their danger and their remedy : It has set before them Liberty and Slavery ; and with the most perswasive and pungent language, conjured them, in the name of God, and the King, and for the fake of all posterity, to chuse Liberty and refuse Chains Go on, for you have been already prosper’d. The People have listned with attention : They have pursued such measures as in spite of the ilanderous tongues of their malicious enemies must and will be successful: While these measures have been taking, Press has been inceslsantly calling upon all to be quiet; and patiently to wait for their political salvation — No Mobbs — No Contusions— No Tumults—This has been the language of your — ‘ infamous ’ Paper — Let this be the language of ALL-We know who have abused us —We owe them Contempt, and we will treat them with it in full measure : But let not the hair of their scalps be touched : The time is coming, when they shall lick the dust and melt away.
“ Populus.”
The next week’s “ Gazette,” published March 21ft, contains an account of the celebration of the anniversary of the repeal of the Stamp Act, (March 18th,) and among the toasts drank at a dinner of fifty gentlemen at the British Coffee House, appear the following :
“ 5. The Boston-Gazette and the worthy members of the House who “ vindicated the freedom of the PRESS.
“ 6. The worthy and independent Grand jurors."

 ⅝. of the Juftice of this Remark.


 Anc. Chart. 59.


 This aft was palfed in 1646, and by its terms was expreiily extended to “pagan indians ” — “albeit we compel them not to the “ Chriftian faith — neverthelefs, the blafpheming of the true God cannot “ be excufed by any ignorance or infirmity of human nature, the Eter- “ nal Power and Godhead being known by the light of nature, and the “creation of the world.” Anc. Chart. 61.


 Anc. Chart. 60.


 If the Severity of the Law, touching Libels, as it hath sometimes been laid down, be duly weighed, it must strike both Houses of Parliament with Terror and Dismay. The Lords’ Protest, in November, 1763. p. 9.


(1) Dr. SacheverelVs Cafe, 15 Howell’s State Trials, 1.


(2) See 26 Howell’s State Trials, 676.


(3) xo Howell’s State Trials, 153.


(4) 17 Howell’s State Trials, 666, Si note.


(5) 17 Howell’s State Trials, 626.


 Vide the Supplement to the Boston Gazette, February 29, 1768, Boston Gazette, March 7, 1768, March 14, 1768. (6)


 Vid. Kelyng, 23.


 See note at the end of this charge.


(7) For an article by Quincy on the liability of all officers to impeachment, and the causes therefor, published in the “ Boston Gazette ” of Jan. 4, 1768, see App. IV.


Qu. if his Honour (the Chief Justice) don’t refer to Foster’s Crown Law, 296, q. v. And
Qu. if Judge Foster’s Words will bear the Construction (as here given) in its full Extent. (8)


 The paffage referred to is as follows :
“No man under the prote&ion of the law is to he the avenger of his own wrongs. If they are of fuch a nature for which the laws of fociety give him an adequate remedy, thither he ought to refort: hut he they of what nature foever, he ought to bear his lot with patience and remember, That Vengeance belongeth only to the Moft High.'’


 Qu.. if the Words of the Oath will bear any such Construction ; and see the precedent Words of the Oath in the Law-Book. (9)


 Prov. St. 4 W. & M. (ed. 1759) 26, where the oath of the foreman and other grand jurors is thus:
* “YOU as Foreman of this Inquest for the Body of this County of S. You shall diligently enquire and a true Presentment make of all such Matters and Things as shall be given you in Charge ; the King and Queen’s Majesties Counsel, your Fellows and your own, you shall keep secret; you shall present no Man for Envy, Hatred or Malice ; neither shall you leave any Man unpresented for Love, Fear, Favour or Affection, or Hope of Reward: But you shall present Things truly as they come to your Knowledge according to the bell of your Understanding. So help you GOD”
“THE same Oath which your Foreman hath taken on his Part, I you and every of you on your Behalf shall well and truly observe and keep. So help you GOD.”


 “ The Divifion upon this Queftion was 56 to 18. The Divifion in the Houfe upon this Meffage •was 39 to 30.”